Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the conveyance roller” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the second sheet conveyance” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the conveyance roller” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-4, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,007,945 (Hiramitsu et al.) (hereinafter “Hiramitsu”).
Figs. 1-11 show a sheet conveying device (Fig. 1) comprising:
a sheet pickup body (5);
a first sheet conveyor (including 31) including 
a first sheet feed roller (31), 
a second sheet feed roller (30); and
a first motor (64) configured to rotate the first sheet feed roller (31);
a second sheet conveyor (including 34 and 35) including 
a conveyance roller (34) and
a second motor (71) configured to rotate the conveyance roller (34); and
circuitry (Fig. 2) configured to determine a deterioration of at least one (31) of the first sheet feed roller (31) and the second sheet feed roller (30), based on at least one of torque of the first motor (64) of the first sheet conveyor (including 31) and torque of the second motor (71) of the second sheet conveyor (including 34 and 35).  See, e.g., column 11, line 67 to column 12, line 44.  Tangential force is based upon the torque of the motor 64.  See equation in column 12, line 3.  Then, the torque is adjusted to 
Also, the sheet pickup body (5), the first sheet conveyor (including 31), and the second sheet conveyor (including 34 and 35) are in this order along a sheet conveyance direction (down in Fig. 2),
the first sheet conveyor (including 31) is configured to interpose the sheet between the first sheet feed roller (31) and the second sheet feed roller (30) and convey the sheet to the second sheet conveyor (including 34 and 35) as the first sheet feed roller (31) rotates.
Regarding claim 2, as best understood, Figs. 1-11 show that the circuitry (Fig. 2) is configured to determine the deterioration, based on torque of one motor having a greater amount of torque change, between the first motor (64) of the first sheet conveyor (including 31) and the second motor (71) of the second sheet conveyor (including 34 and 35).
Regarding claim 3, Figs. 1-11 show a sheet conveyance guide (unnumbered bent guide between elements 30 and 31 in Fig. 7) configured to guide the sheet fed out from the first sheet conveyor (including 31), to the second sheet conveyor (including 34 and 35).
Regarding claim 4, as best understood, Figs. 1-11 show that the sheet conveyance guide (unnumbered bent guide between elements 30 and 31 in Fig. 7) has an inwardly curved surface along which the sheet is conveyed.

Regarding claim 12, Figs. 1-11 show that the circuitry (Fig. 2) is configured to determine the deterioration of the at least one of the first sheet feed roller (31) and the second sheet feed roller (30) without directly considering a speed of conveyance of the sheet.  It is determined by diameter of roller or number of rotations of the roller.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hiramitsu as applied to claim 1 above, and further in view of Japanese Publication No. 9-191686 (hereinafter “JP’686”).  Hiramitsu teaches all of the limitations of claim 5, except for a sheet sagging generator, as claimed.
JP’686 shows that it is well-known in the art to provide a sheet conveying device (Fig. 18) with a sheet sagging generator (Fig. 1) between a first sheet conveyor (4) and a second sheet conveyor (3), in which the sheet sagging generator (Fig. 1) is configured to sag a sheet. 
With regard to claim 6, JP’686 shows that the sheet sagging generator (Fig. 1) includes a contact plate (11) to which a leading end of a sheet contacts; and a contact plate controller (13) configured to adjust an attitude of the contact plate (11).  The English abstract explains that this arrangement allows a sheet to bend between roller pairs.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the Hiramitsu apparatus with a sheet sagging generator that has a contact plate and a contact plate controller for the purpose of allowing a sheet to bend between roller pairs of the Hiramitsu apparatus, as taught by JP’686.
5.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hiramitsu as applied to claim 1 above, and further in view of U.S. Patent No. 8,695,776 (Cha et al.) (hereinafter “Cha”).   With regard to claim 1, Hiramitsu teaches the sheet conveying device according to claim 1 that handles bills, but does not explicitly show an image forming device, as claimed.
Cha shows that it is common in the art to provide a bill/check handling apparatus with an image forming device (800) configured to form an image on a bill/check conveyed by the sheet conveying device (i.e., bill/check handling apparatus) for the purpose of endorsing a bill/check conveyed by the bill/check handling apparatus.  See, e.g., column 7, lines 18-19 of Cha.  It would have been obvious to one having ordinary Hiramatsu apparatus with an image forming device for the purpose of endorsing media handled by the Hiramatsu apparatus, as taught by Cha.   
Response to Arguments
6.	Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
Applicant argues
For example, FIG. 3 of Klaffenbach is simply a schematic of a sheet separation system and FIG. 2 of Hiramitsu a banknote take-out apparatus. See Klaffenbach at 1:28-30 and Hiramitsu at 2:46-47. Further, FIG. 6 of Nishizawa is a block diagram of a CPU 401 included in a control unit 400 of a document reading apparatus. See Nishizawa at FIGS. 3 and 6. Nowhere does any of Klaffenbach, Hiramitsu and Nishizawa individually disclose circuitry that determines a deterioration of a roller, based on torque of motors connected thereto.
The examiner disagrees with this argument with regard to Hiramitsu.  Figs. 1-11 of Hiramitsu show a sheet conveying device (Fig. 1) comprising:
a sheet pickup body (5);
a first sheet conveyor (including 31) including 
a first sheet feed roller (31), 
a second sheet feed roller (30); and
a first motor (64) configured to rotate the first sheet feed roller (31);
a second sheet conveyor (including 34 and 35) including 

a second motor (71) configured to rotate the conveyance roller (34); and
circuitry (Fig. 2) configured to determine a deterioration of at least one (31) of the first sheet feed roller (31) and the second sheet feed roller (30), based on at least one of torque of the first motor (64) of the first sheet conveyor (including 31) and torque of the second motor (71) of the second sheet conveyor (including 34 and 35).  See, e.g., column 11, line 67 to column 12, line 44.  Tangential force is based upon the torque of the motor 64.  See equation in column 12, line 3.  Then, the torque is adjusted to achieve the proper tangential force according to the table shown in Fig. 8.  See also column 7, line 63 to column 8, line 47.  As such, the deterioration of the roller is based on torque.
Also, the sheet pickup body (5), the first sheet conveyor (including 31), and the second sheet conveyor (including 34 and 35) are in this order along a sheet conveyance direction (down in Fig. 2),
the first sheet conveyor (including 31) is configured to interpose the sheet between the first sheet feed roller (31) and the second sheet feed roller (30) and convey the sheet to the second sheet conveyor (including 34 and 35) as the first sheet feed roller (31) rotates.  All of the limitations of claim 1 are met by Hiramitsu.
Allowable Subject Matter
7.	Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658